Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 11, 2022

                                        No. 04-22-00368-CV

                             IN THE INTEREST OF L.A.S., a child,

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019EM500341
                           Honorable Laura Salinas, Judge Presiding


                                           ORDER
        The trial court clerk has filed a notification of late record, stating that the appellant failed
to pay or make arrangements to pay the fee for preparing the clerk’s record and that appellant is
not entitled to preparation of the clerk’s record without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court on or before
August 22, 2020 that either: (1) the clerk’s fee has been paid or arrangements have been made to
pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).


                                                       _________________________________
                                                       Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court